

Exhibit 10.12
 
AMENDMENT #4 TO MASTER FRAMEWORK AGREEMENT
 
 
This Amendment #4 to Master Framework Agreement (this “Amendment”) is entered
into effective as of the 31st day of March, 2007 (the “Effective Date”), by and
between TXU Electric Delivery Company, a Texas Corporation (“TXU ED”), and
InfrastruX Energy Services Group LP, a Delaware limited partnership (“IES”). TXU
ED and IES are also referred to herein individually as a “Party” and
collectively as the “Parties.”
 
 
RECITALS
 
 
WHEREAS, the Parties entered into that certain Master Framework Agreement, dated
June 24, 2006, as amended pursuant to the Amendment to Master Framework
Agreement dated August 15, 2006, Amendment #2 to Master Framework Agreement
dated December 28, 2006, and the Letter Amendment dated January 30, 2007 (the
“Agreement”); and
 
 
WHEREAS, the Parties desire to amend the Agreement as set forth herein.
 
 
NOW, THEREFORE, in consideration of the mutual promises and subject to the terms
and conditions herein set forth, the Parties agree as follows.
 
 
AGREEMENT
 
 
1. Amendment. Section 1.3 of the Agreement is hereby amended to read in its
entirety as follows:
 
 
“If the Participation Agreement terminates for any reason prior to the Closing
Date (as defined in the Participation Agreement), then this Agreement shall
automatically terminate without action by either Party and neither Party shall
have any liability to the other Party as a result of such termination.”
 
 
2. Full Force and Effect. Except as specifically amended and modified hereby,
the Agreement shall remain in full force and effect.
 
 
3. Counterparts. This Amendment may be executed in several counterparts, each of
which is an original and all of which constitute one and the same instrument.
 
 
4. Governing Law. This Amendment and performance under it shall be governed by
and construed in accordance with the applicable laws of the State of Texas,
without giving effect to any choice or conflicts of law provision or rule
(whether of the State of Texas or any other jurisdiction) that would cause the
application of the laws of any other jurisdiction other than the State of Texas.
 
 

--------------------------------------------------------------------------------




 

 
IN WITNESS WHEREOF, the Parties have executed this Amendment effective as of the
Effective Date. This Amendment shall not become effective as to either Party
unless and until executed by both Parties.
 


 

   
TXU ELECTRIC DELIVERY COMPANY
 
 
   
By:
/s/ David M. Davis
   
Name:
David M. Davis
   
Title:
Vice President & Principal Financial Officer
 



 

   
INFRASTRUX ENERGY SERVICES
GROUP LP
 
   
By:
InfrastruX Energy GP, LLC, its general partner
   
By:
InfrastruX Group, Inc., its member
   
By:
/s/ Paul G. Smith
   
Name:
Paul G. Smith
   
Title:
Director
 



 

 
By:
TXU Asset Services Group Management LLC, its general partner
   
By:
/s/ David M. Davis
   
Name:
David M. Davis
   
Title:
Vice President & Principal Financial Officer
 


